--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicants’ response dated November 28, 2022, to the restriction requirement dated 09/29/2022, is acknowledge. 
Priority 
This application claims benefit in provisional application 62/824,751 filed on 03/27/2019.
Claim Status
Claims 1, 4-7, 9-11, 13, 15, 16, 24-27, 29-31, 35, and 36 are pending. Claims 2, 3, 8, 12, 14, 17-23, 28, 32-34, and 37-50 were cancelled. Claims 15, 16, 24-27, 29-31, and 35 are withdrawn. Claims 1, 4-7, 9-11, 13, and 36 are examined on the merits. 
Election/Restriction
Applicant’s election of Group I (Claims 1, 4-7, 9-11, 13, and 36), drawn to an enzyme-polymer conjugate in the reply filed on November 28, 2022, is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 15, 16, 24-27, 29-31, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of September 29, 2022 was timely filed. 
Claims 1, 4-7, 9-11, 13, and 36 are examined on the merits.
Claim Objections
	Claim 1 is objected to because it recites acronyms pDMAAm, pTRISAAm, pNIPAAm, pCBAAm, pSBAAm, pAMPSA, pAAm, and pDEAAm, without providing full names. Appropriate correction is required. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, and 10, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the polymers" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 describe monomeric units as being the same type and a different type, respectively. The claims are indefinite because the scope of claimed monomers is unknown. It is unknown to what degree two monomers can structurally differ from each other in order to be considered of the same type or of a different type. For example, if the applicant intended for each polymer in the plurality of polymers to comprise monomeric units that are structurally the same, then it is recommended to amend claim 9 to recite that the monomeric units are the same.  
	Claim 36 requires a composition comprising an aliphatic alcohol wherein the alcohol comprises no greater than 75% water by volume as a co-solvent. The claim is indefinite because it is not clear what structure is implied by the alcohol comprising no greater than 75% by volume of water.  For the purpose of applying prior art, the limitation is interpreted as requiring an aliphatic alcohol and water as a co-solvent and where the concentration of water is no greater than 75% by volume relative to total volume of the aliphatic alcohol and water.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9-11, 13, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (WO2016/130677 A1 Published August 18, 2016).
The claims encompass a lipase-polymer conjugate comprising a lipase covalently bound to at least one polymer via a covalent linker.
The teachings of Russell are related to an enzyme-polymer conjugate (Abstract). Figure 2A and Figure 2B show a reaction mechanism where an esterase is first reacted with NHS-ATRP initiator to form and esterase-initiator conjugate, and subsequently reacting the esterase-initiator conjugate with a monomer to form an esterase-polymer conjugate (Sheet 2/8). An enzyme-polymer conjugate is defined as an enzyme that has been covalently modified to graft a polymer from functional groups present on the surface or the enzyme in a catalytically active conformation (paragraph 0041). The polymer component of an enzyme-polymer conjugate includes pDMAEMA, pOEGMA, pDMAA, and combinations thereof (paragraph 0051). The enzyme-polymer conjugate include covalently bonded polymer chains grown from an enzyme-initiator conjugate, where examples of an enzyme include an esterase such as a lipase (paragraph 0055). The conjugate comprises at least one polymer having a polymer length from a minimum of 10 monomer repeats to about 900 monomer repeats (paragraph 0056). The conjugate may comprise a copolymer comprising at least two different monomers, including N,N-dimethylacrylamide, N-isopropylacrylamide, (meth)acrylate, N-N-dimethylaminoethyl methacrylate, sulfobetaine methacrylate, and combinations thereof (paragraph 0057). In one embodiment, the enzyme-polymer conjugate includes a plurality of polymers each covalently bonded and thus conjugated to the enzyme (paragraph 0059). An example a conjugate includes lipase-pDMAA (paragraph 0072). 
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a lipase-pDMAAm wherein the lipase is covalently bound to at least one pDMAA via a covalent linker, with a reasonable expectation of success because Russell teaches a lipase-pDMAA conjugate. It would have been obvious to have formed the lipase-pDMAA conjugate by reacting primary amine groups on the lipase with an NHS-ATRP initiator to form a lipase-initiator conjugate, followed by reacting the conjugate with a DMAA monomer in order to form a lipase-pDMAA conjugate, with a reasonable expectation of success because Russell teaches that suitable method of making an esterase-polymer conjugate includes reacting a primary amine group on the esterase with an NHS-ATRP initiator to form an esterase-initiator conjugate, followed by reacting the conjugate with a monomer in order to form a esterase-polymer conjugate (Figures 2A and 2B). The lipase-pDMAA conjugate would have comprised a covalent linker covalently bonding the pDMAA to the lipase. pDMAA is equivalent to pDMAAm as shown in paragraph 0046 of the present application, DMAAm is N,N-dimethylacrylamide; and as shown in paragraph 0051 of Russell pDMAA is poly(dimethylacrylamide). 
Regarding claim 4, Russell does not explicitly teach which amino acids are the source of the primary amine groups to which the linker to conjugated. However, based on the drawing in Figure 2A, a primary amine groups attached to a methylene is the primary amine group that is reacted with an initiator to form an esterase-initiator conjugate. Lysine is the only amino acid that has a pendant primary amine group bonded to a methylene group when lysine is a part of a protein. Based on this teaching, it would have been obvious to have conjugated the polymers to lysine residues present in a lipase. 

    PNG
    media_image1.png
    115
    139
    media_image1.png
    Greyscale
.
Regarding claim 5, it is apparent from Figure 2A that the linker formed from NHS-ATRP initiator has the same structure as claimed linker.      

    PNG
    media_image2.png
    118
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    133
    273
    media_image3.png
    Greyscale

Regarding claim 6, Russell does not state the concentration of -CH2N2 groups that are conjugated to a polymer. It would have been prima facie obvious to a person skilled in the art to have conjugated a plurality of polymers to a lipase, with a reasonable expectation of success because Russell teaches that an enzyme comprises a plurality of polymers conjugated thereto. Since Russell does not limit the number of polymers conjugated to a lipase molecule, it would have been obvious to have varied the number of polymers from the least conjugable concentration of polymers per lipase to the maximum number of conjugated polymers per a lipase molecule. The upper limit would have comprised a lipase molecule having every lysine residue conjugated to a polymer. The claimed range of at least 30% of the total lysine residues of the enzyme are conjugated to a polymer is met because it overlaps with the prior art range. 
Regarding claim 7, Russell teaches using ATRP to polymerize monomers on the surface of an enzyme. 
Regarding claim 9, it would have been obvious to have formed a conjugate comprising a plurality of polymers pDMAA conjugated to a lipase with a reasonable expectation of success because Russell teaches conjugating a plurality of pDMAA to a lipase.
Regarding claim 10, it would have been obvious to have formed a conjugate comprising a plurality of polymers conjugated to a lipase where the plurality of polymers comprises pDMAA and pDMAEMA, with a reasonable expectation of success because Russell teaches conjugating a plurality of polymers to a lipase, where the plurality of polymers includes pDMAA, pDMAEMA, and combinations thereof.
Regarding claim 11, it would have been obvious to have formed pDMAA comprising from 10 to 900 monomer repeating units, with a reasonable expectation of success because Russell teaches that the polymer comprises from 10 to 900 repeating units. The claimed range is obvious because it overlaps with the prior art range. 
Claim 13 describes properties (enzymatic activity) of the claimed conjugate when placed under certain conditions (1 hour of incubation in an aqueous solution comprising at least 50% volume of a C1-C3 alcohol). It would have been reasonable to expect the prior art lipase-pDMAA conjugate to exhibit at least 1 micromol/min/mg of enzymatic activity after 1 hour of incubation in an aqueous solution comprising at least 50% by volume of a C1-C3 alcohol because the prior art lipase-pDMAA meets all of the structural limitations of the claimed conjugate and it would have been reasonable to expect the prior art conjugate to have the same properties as claimed hydrogel when placed under identical conditions, including claimed conditions.  
Regarding claim 36, it would have been prima facie obvious to a person skilled in the art before the effective filing date of the claimed invention to have formed a solution comprising 5000 mM of propanol, 1000 mM of water, acetonitrile, and an enzyme-polymer conjugate, with a reasonable expectation of success because Russell teaches a composition of an enzyme-polymer conjugate, acetonitrile, 5000 mM of propanol, and 1000 mM of water (paragraph 0010 and Figure 3B). Russell describes compositions comprising an enzyme-polymer conjugates in in an organic solvent such as acetonitrile and having up to 0.5% water as co-solvent, as a solution (paragraphs 0053-0054) and it would have been reasonable to expect the compositions described by embodiment in Figure 3B to solutions of the enzyme-polymer conjugate in the solvent. A concentration of 5000 mM of propanol is equivalent to 300 g/L, and a concentration of 1000 mM of water is equivalent to 18 g/L. A 300 g of propanol is 375 mL of propanol (density of propanol is 0.8 g/mL). A 18g of water is 18 mL of water (density of water is 1g/mL). The concentration of water by volume, in the combination of propanol and water, is 4.6 % by volume (18/393*100). Thus, the claimed limitation that requires the alcohol to comprise no greater than 75% water by volume as a co-solvent is obvious because the prior art solution comprise propanol comprising 4.6 % water by volume as a co-solvent.
It would have been obvious to have selected lipase-pDMAA as the enzyme-polymer conjugate with a reasonable expectation of success because Russell teaches lipase-pDMAA as a suitable enzyme-polymer conjugate.
Russell does not disclose lipase activity of lipase-pDMAA conjugate relative to the activity of the native lipase in water. However, Russell teaches that CT-pDMAEMA conjugates had higher relative enzyme activities compared to native CT below pH 8, and the conjugate had a ten-fold higher enzyme activity than native enzyme at pH 5 (paragraph 0086). Since the embodiment does not specify the medium in which the enzyme activity was measured, it would have been reasonable to conclude that the medium was water. Based on this exemplary embodiment, it would have been reasonable to conclude that a lipase-pDMAA conjugate retains at least same activity or greater relative to the native lipase in water because Russell showed that CT-pDMAEMA had a higher enzyme activity compared to native CT at a pH of below 8 and a pH of 5. The claimed activity range is obvious because it overlaps with the prior art range.
The “wherein” clause describes how the claimed conjugate is formed, it is a product-by-process limitation. Russell teaches growing a polymer chain from an enzyme-initiator-conjugate (Figures 2A and 2B).
Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617